IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


MARIA PALAR, AS EXECUTRIX OF THE: No. 164 WAL 2017
ESTATE OF KATHERINE PALAR,      :
DECEASED                        :
                                : Petition for Allowance of Appeal from
                                : the Order of the Superior Court
           v.                   :
                                :
                                :
JOHN WOHLWEND, ARIS             :
TELERADIOLOGY, KAMAL KHALAF AND :
PUNXSUTAWNEY AREA HOSPITAL      :
                                :
                                :
PETITION OF: JOHN WOHLWEND AND  :
ARIS TELERADIOLOGY              :


                                     ORDER



PER CURIAM

     AND NOW, this 2nd day of October, 2017, the Petition for Allowance of Appeal is

DENIED.